Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see response, filed 7/8/2022, with respect to the rejection(s) of claim(s) 83-95 and 97 under 35 U.S.C. 103 have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  
Examiner has remedied the typographical error of the Platts ‘492 reference; please see below. 
Regarding Applicant’s Arguments (pages 10-11) directed towards Oliver anticipating the subject matter of claim 65, Examiner has carefully considered but has not found persuasive. The subject matter of claim 65 is directed towards an apparatus, wherein Applicant argues that Oliver is either a launcher or a receiver, not both a launcher and receiver, Examiner asserts that the trap cartridge may be used to catch an item, i.e. a pig, in addition to launching a pig. The apparatus of Oliver is capable of performing the functional language, and additionally ‘diverts’ a pig from its original flow path by catching the pig.  Please see [0034] disclosing that the trap cartridge is for launching and receiving the pig, in addition to [0039]-[0041]. 
Regarding Applicant’s Arguments directed towards the fluid flow around the trap cartridge of Oliver, Examiner notes that there is a space between cartridge (22) and inner bore section (17); see Figure 4; wherein [0040] discloses that the flow passage is the inner bore section 17, wherein the cartridge 22 exists in between the flow passage and inner wall of housing 10; the claimed flow path is defined by the interior wall of housing 10, i.e. the inner bore 17; furthermore, the cartridge 22 can be lifted/removed such that there is flow in the inner bore, i.e. therein exists an additional space; see also [0037] disclosing that the inner bore section 17 defined the flow passage; [0020]: the pig trap cartridge may be introduced into the inner section of the flow passage via the access passage; wherein there is also a space when the perforated sections of the trap cartridge are rotated. Thus, Applicant’s arguments were not considered persuasive. 
Regarding Applicant’s Arguments against Platts ‘492 in light of claim 65, Examiner has carefully considered but has not found persuasive. The portions of Platts ’492 which Applicant cited (page 2, lines 17-22) discloses “this basket is of two types, the one which is used for withdrawing the pig or sphere being closed at one end, and the other, for launching it, being open at both ends”. Platts ‘492 is describing one singular basket (5) which can be used in two different types of modes, i.e. launching (Figure 1) and receiving (Figure 3); page 1, lines 54-59 also disclose that the basket may comprise a cage which is open at both ends when required for launching purposes but is closed at one end in order to arrest the pig, i.e. the closing wall (22) is added to catch a pig. See also page 1, lines 68-74 disclosing that the basket is in the course of being lowered to launch the pig, wherein page 1 lines 76-80 disclose that Figure 3 is a part of an axial view of the trap of Figure 1 but in a receiving configuration. 
For the above stated reasons, Applicant’s Arguments were considered partially persuasive, thus requiring a second Non-Final Rejection. Examiner further notes that allowable subject matter is indicated herein. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliver (US 20100229957). 
Regarding claim 65, Oliver discloses a pig diverter (wherein the invention is a pig trap and launcher), comprising:
a hollow housing (10) having a flowline inlet port, a flowline outlet port (see bypass conduit 46 having passages 44, disclosed in [0019]; see also [0044-0045]), a pig entry opening (inlet 12) and a pig exit opening (outlet 13), all communicating with the Interior of the housing (see [0041], disclosing that there is a flow from inlet 12 to outlet 13, also provided with communications with the interior duct 11 of the housing 10); and
a pig holder (22) enclosed by and movable within the housing between a receiving position and a launching position (see [0010] disclosing that the trap can be oriented between a receiving or launching configuration); 
wherein, when in the receiving position, the pig holder (22) is aligned with the pig entry opening to receive a pig (wherein the aperture 58 faces upstream to receive a pig via inlet 12); and 
when in the launching position, the pig holder (22) is aligned with the pig exit opening to launch a pig and effects fluid communication between the flowline inlet port and the pig exit opening (wherein the aperture 58 faces downstream to force a pig into the flow passage, see [0044]); and
wherein a flow path (inner bore 17 and duct 11) is defined within the housing outside the pig holder (22), in a space between the housing and the pig holder (see Figure 4).
Claim(s) 65-72 and 78-82 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Platts (GB 1278492).
Regarding claim 65, Platts discloses a pig diverter (wherein the invention is a cage trap and launcher at a pigging station), comprising:
a hollow housing (pipe P) having a flowline inlet port, a flowline outlet port (see valves V1, V2 and 38, 40; wherein a flowline outlet port can be considered any of V2, 38, or 40), a pig entry opening (P1) and a pig exit opening (P2; see Page 1, lines 89-94), all communicating with the interior of the housing (when open, the interior of the pipe communicates with all the valves and orifices); and
a pig holder (basket 5) enclosed by and movable within the housing (Page 3, lines 27-35; wherein element 6 acts as a sleeve when basket 5 is inserted and removed therefrom) between a receiving position and a launching position (wherein the basket 5 is moved into and aligned with the ends of the pipeline, and wherein there is a receiving configuration and a launching configuration using movable closing end, see page 2, lines 66-74 and 82-95; see also page 1, lines 54-65); 
wherein, when in the receiving position, the pig holder is aligned with the pig entry opening (P1) to receive a pig (see page 2, lines 18-22 disclosing that the basket is in the receiving position with one open side aligned with the pig entry P1); and
when in the launching position, the pig holder is aligned with the pig exit opening (P2) to launch a pig (H or G) and effects fluid communication between the flowline inlet port and the pig exit opening (wherein valves V1 and V2 are opened during a launching operation, see page 2, lines 91-95; wherein the exit P2 is open in order to launch the pig P); and
wherein a flow path is defined within the housing outside the pig holder, in a space between the housing and the pig holder (please refer to Figures 3 and 4, regarding the arrows of the flow of fluid).
Regarding claim 66, Platts ‘492 discloses the claimed invention as applied above, and wherein, when in the receiving position, the pig holder effects fluid communication between the pig entry opening (P1) and the flowline outlet port (wherein there are multiple configurations which may be considered the receiving position, i.e. a first being before the pig has entered the pipe and the basket is prepared to receive the pig, or alternatively when the pig is within the basket but the apparatus has not yet changed to the launching configuration; under the first interpretation, the valve V2 is open when waiting to receive the pig from the pig entry opening P1; under the alternative interpretation, wherein drain valve 38 and vent valve 40 are opened when the pig has come to rest; see page 2, lines 120-126 and 60-65).
	Regarding claim 67, Platts ‘492 discloses the claimed invention as applied above, and wherein the pig holder comprises an aperture (wherein there are multiple ports 30, 31 on the basket) positioned to effect fluid communication with the flowline inlet port (v1) when the pig holder (5) is in the receiving position (wherein in a receiving configuration of the first interpretation as described above, the basket ports 30, 31 are open and receive fluid from the open valve v1 and side p1, see page 2, lines 103-113) and with the flowline outlet port when the pig holder is in the launching position (wherein the apertures 30, 31 communicate with vent valve 40 and bleed valve 38 when preparing to launch; and wherein the valves v1, v2 are opened to force the pig out of the basket, see page 2, lines 92-94).
Regarding claim 68, Platts ‘492 discloses the claimed invention as applied above, and wherein the pig holder is elongate and the aperture is on an axis transverse to a longitudinal axis of the pig holder (see ports 30, 31 on cylindrical basket 5 in Figures 3).
Regarding claim 69, Platts ‘492 discloses the claimed invention as applied above, and wherein the aperture is offset longitudinally toward one end of the pig holder (see apertures 30, 31).
Regarding claim 70, Platts ‘492 discloses the claimed invention as applied above, and wherein the pig entry opening and the pig exit opening are disposed on respective sides of a longitudinal axis of the housing and communicate with the interior of the housing through respective opposed ends of the housing (see P1 entrance, exit P2, of Pipe P, shown on either side in Figure 1). 
Regarding claim 71, Platts ‘492 discloses the claimed invention as applied above, and wherein the pig entry opening and the pig exit opening are substantially equally spaced from the longitudinal axis of the housing (see entry P1 and exit P2, spaced along the longitudinal axis of the pipe P).
Regarding claim 72, Platts ‘492 discloses the claimed invention as applied above, and wherein the pig holder is a tube that extends along the housing (see Figures 1 and 2; wherein the housing is pipe P) and the opposed ends of the housing are positioned to close opposed ends of the tube (please refer to Page 2, lines 60-65 describing the basket as cylindrical; please see also page 2, lines 85-90 and 120-125).
Regarding claim 78, Platts ‘492 discloses the claimed invention as applied above, and wherein the flowline inlet port and the flowline outlet port are at longitudinally aligned positions with respect to the longitudinal axis of the housing (wherein all valves v1, v2, 38, and 40 are disposed at perpendicularly to the longitudinal axis).  
Regarding claim 79, Platts ‘492 discloses the claimed invention as applied above, and wherein angular spacing about the longitudinal axis between the pig entry opening (P1) and the pig exit opening (P2) substantially matches that between the flowline inlet port and the flowline outlet port (wherein the valve 38 is 180 degrees across from the valves v1, v2; wherein the valve 40 is disposed at a 0 degree angular distance relative to the valves v1, v2). 
Regarding claim 80, Platts ‘492 discloses the claimed invention as applied above, and wherein when the pig holder (5) is in the receiving position, the flow path effects fluid communication through the housing between the flowline inlet port and the pig exit opening (wherein the flow passes through the entrance P1, via open valve V1, through the central bore and out through P2).
Regarding claim 81, Platts ‘492 discloses the claimed invention as applied above, and wherein when the pig holder is in the launching position, the flow path effects fluid communication through the housing between the pig entry opening and the flowline outlet port (wherein there are multiple interpretations of the launching position configuration; wherein when launches, valves V1 and V2 are opened and the fluid passes through the housing, launching the pig; wherein under a different interpretation, the valves v1 and v2 are closed and the valves 38, 40 are opened to drain the interior of the housing and prepare for launch).
Regarding claim 82, Platts ‘492 discloses the claimed invention as applied above, and wherein when the pig holder is at an intermediate position between the receiving position and the launching position, the flow path effects fluid communication through the housing between the flowline inlet port and the flowline outlet port (wherein an intermediate position of the basket takes place when removing moving the basket, and valves V1 and V2 are closed as explained on Page 2, lines 120-130; wherein the flow path is through the housing, i.e. flowing through the housing and out of the drain valve 40, wherein the flow path is technically physically between valves V1 and V2; see also page 1, lines 59-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platts (GB 1278492) in view of Brown (US 3545474). 
Regarding claim 96, Platts ‘492 discloses the claimed invention as applied above. However, Platts does not explicitly teach that the apparatus is in combination with a subsea installation, i.e. a subsea installation comprising the pig diverter of claim 65. 
However, Brown teaches that the tool guiding assembly can be used within the context of a subsea environment system in at least Co1. 1, lines 15-37 and Col. 2, lines 1-20, i.e. a subsea installation comprising the pig diverter of claim 65. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown into the invention of Platts in order to service a subsea pipeline, wherein the invention of Platts is intended for servicing a pipeline. This combination would be recognized as using a known technique, i.e. a pipeline pigging system in a subsea environment to improve and service the pipeline, and would yield predictable results with a reasonable expectation of success. 
Allowable Subject Matter
Claims 83-95 and 97 are allowed. 
Claims 73-78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 83, the previous grounds of rejection has been withdrawn due to additional consideration and Applicant’s Arguments. Specifically, Oliver discloses the claimed invention as previously asserted in the Non-Final Rejection mailed on 4/8/2022, however modifying Oliver to include features which enable the apparatus to move between two separate axes, i.e. a launching axis and a receiving axis, would require extensive modification that would hinder functionality of the apparatus. By introducing and combining a movable feature between two axes as taught by Brown, it would not be guaranteed that the trap cartridge (22) could retain the pig therein while rotating about the central axis (10) of Brown, nor would it be guaranteed that the trap cartridge (22) could effectively launch a pig into a desired path, i.e. the outlets (V, VI, VII) of Brown. Additionally, the plurality of outlets (V, VI, VII) suggested by Brown are not ensured to function with the singular bypass conduit (46) of Oliver. A duplication of structures would be required to hypothetically maintain the functionality of the combination of Oliver and Brown, which is neither disclosed, taught, or suggested by the references. 
Upon further search and consideration, Examiner discovered reference Sivacoe (US 6569255). Regarding claim 83, Sivacoe discloses a method of diverting a pig, comprising: 
when a pig holder (chamber 250) is on a receiving axis (see receiving annotated in RD1; Col 11 lines 65-67 and 5-10), 
directing a flow of fluid from a pigging path outlet to a flowline outlet port (wherein the pigging path has a starting point at 275 and comprises the path of tube 270, return line 276, and the outlet may be interpreted PPO1 at the end of the return line 276 or PPO2 leaving the tubular path 270, see Reference Drawing D1; wherein PPO1 has a connection to the outflow line via line 299, see Col. 11 lines 52-57; wherein PPO2 has a connection to the outflow manifold line at junction 279;  wherein the chamber 250 is rotated to the receiving position as soon as the pig passes sensor 288; i.e. the chamber 250 is on the receiving positional axis when fluid is flowing to out-flow manifold from PPO2 and additionally from PPO1 via bleed line 299; this limitation is met by the prior art in multiple ways under broadest reasonable interpretation), and 
receiving the pig into the pig holder from the pigging path outlet (Col. 11, line 65-Col 12, line 7 disclose that the pig is driven by operating fluid to enter chamber 250; wherein, under broadest reasonable interpretation, the chamber 250 receives a pig from both PPO1 or PPO2); 
 moving the pig holder and the received pig from the receiving axis onto a launching axis (Col. 12, lines 5-10 disclose that the pig may then be returned to the launch position as required, i.e. rotate bot the pig and chamber 250 from the retrieving position to the launching position);
when the pig holder is on the launching axis, 
directing a flow of fluid from a flowline inlet port (wherein fill line 282 supplies fluid from in-flow manifold 272; see FLIP in RD1)  to a pigging path inlet (wherein the pigging path inlet may be interpreted as either directly upstream or directly downstream of junction 278 on line 275, see Col. 11, lines 60-65; see PPI1 and PPI2 in RD1) via the pig holder (wherein the fluid flows from FLIP, through chamber 250, and finally to PPI1 or PPI2; see Col. 11, lines  60-67), and 
launching the pig from the pig holder into the pigging path inlet (Col. 12, lines 5-7 disclose that the pig may then be returned to the launch position and continue the cleaning cycle as required, i.e. the pig has been launched, received, and then launched again; wherein the pig is launched into both PPI1 and PPI2, i.e. a pigging path inlet as broadly recited).

    PNG
    media_image1.png
    424
    809
    media_image1.png
    Greyscale

Reference Drawing 1
	However, Sivacoe does not teach, suggest, or render obvious directing a bypass flow of fluid around the pig holder (chamber 250) within an enclosure (barrel 252) in which the pig holder is movable between the receiving axis and the launching axis. The drain line 294 drains fluid from chamber (250), bleed line (299), and lines (282) and (276), i.e. not the interior of the barrel (252). Furthermore, Sivacoe teaches away from the claimed invention, disclosing that the rotary injector (230) is not preferred due to the difficulty of sealing the chamber (250) in the Launch and Retrieve positions, see Col. 11, lines 28-30. 
Sivacoe was also considered in light of independent claim 65, but does not teach, anticipate, or render obvious the limitation reciting wherein a flow path is defined within the housing outside the pig holder, in a space between the housing and the pig holder for the reasons stated above. 
	The allowable subject matter as indicated in the withdrawal of the previous rejection of claim 83 is similarly reflected in the scope of dependent claim 73 when considering the limitation wherein the pig holder is mounted to the housing for pivotal movement about a pivot axis between the receiving position and the launching position. For the reasons stated above in the withdrawal of the rejection of Oliver in view of Brown, modification of either Oliver or Platts to teach the claimed invention, in combination with additional elements of the claim scope, would require extensive modification to systems that rely upon valve functionality, and would not be guaranteed and thus, would not have been considered obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.  
Claims 82-95 and 97 are allowed due to dependency from an allowable base claim. 
Claims 74-78 depend from dependent claim 73 and thus also include the scope of the allowable subject matter as indicated above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/           Examiner, Art Unit 3723   

/ANNE M KOZAK/           Supervisory Patent Examiner, Art Unit 3723